Citation Nr: 0921737	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 
1965, January 1966 to February 1969, and May 1969 to January 
1989, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In the Appeallant's Brief dated in April 2009, the Veteran's 
accredited representative appears to have raised the issue of 
entitlement to service connection for depression.  As this 
matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence reveals a current diagnosis of PTSD.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3.  The evidence of record does not show credible supporting 
evidence of the claimed in-service stressors.

4.  The Veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable in-service stressor is not shown.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).




	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from August 1999 to November 2004.  The Veteran 
submitted relevant private treatment records from Dr. T.P. 
dated June 2008 to September 2008.  The Veteran was afforded 
a VA medical examination in April 2005.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
He contends that his current PTSD is due to events in his 
active service in Vietnam.  A review of his service personnel 
records revealed that the Veteran served in Vietnam for 
twelve months beginning in September 1967.  He served as a 
Chemical Operations Specialist as a member of the 14th Combat 
Engineering Battalion.  The Veteran's service treatment 
records are silent as to any treatment for combat-related 
injuries or any psychiatric complaints or treatment during 
his more than 20 years of service.

The Veteran claims that two attacks in or around May 1967 are 
the cause of his PTSD.  He asserts that the first attack on 
his unit in May 1967 resulted in the death of several 
soldiers.  The Veteran states that he remembers the faces, 
but not the names, of the people he saw killed.  He states 
that a month later his unit was attacked again and they were 
ordered to return fire and the next morning bodies of women 
and children were everywhere around the small village.  He 
reports that the village was around NY-TRANZ.  The Veteran 
claims that his unit attempted to conceal the attack on the 
village.

The VA attempted to verify the Veteran's stressors.  The VA 
obtained morning reports and service personnel records.  The 
morning report for May 22, 1967 listed miscellaneous changes 
for assigned personnel but did not give any indication of a 
recent altercation with the enemy.  The Veteran's service 
personnel records also gave no indication the Veteran had 
participated in any combat. 

VA treatment records indicate that the Veteran was initially 
diagnosed with PTSD in October 2001.  This diagnosis was 
confirmed during regular out-patient treatment in August 
2002, April 2003, May 2004, and November 2004.  The Veteran 
was afforded a VA Compensation & Pension examination in April 
2005.  The Veteran told the examiner that he was irritable, 
easily angered, and had insomnia.  The Veteran stated that he 
cannot sleep more than two or three hours a night, but then 
stated that it may be more episodic.  He complained of 
unpleasant dreams but said he usually wakes up "before much 
happens."

The examiner opined that the Veteran had considerable 
difficulty adjusting to civilian life after retirement.  The 
Veteran's history reflected that he has remained actively 
employed and has no substance abuse or legal problems.  The 
examiner did not find the Veteran to be psychotic but 
described him as irritable, although not during the 
interview.  The examiner stated that the Veteran had no signs 
of re-experiencing military trauma.  After examination of the 
Veteran and review of the claims folder, the examiner 
rendered the opinion that the Veteran's symptoms were more 
characteristic of depression than PTSD.

The examiner did not diagnose the Veteran as suffering from 
PTSD, but rather found him to be suffering from depression.  
In making this diagnosis the examiner noted that the Veteran 
was experiencing difficulty adjusting to civilian life after 
his separation from the Army.  The examiner thought this 
difficulty adjusting was more likely the source of the 
Veteran's problem than PTSD.  The examiner relied on the 
Veteran's more than 20 years of active service after his tour 
in Vietnam in making this conclusion.

In light of the evidence, the Board finds that the Veteran is 
not entitled to service connection for PTSD.  Although he was 
stationed in Vietnam, the Veteran's service personnel records 
give no evidence of participation in combat.  A review of his 
report of separation, Form DD 214, does not reveal any 
decorations, medals, badges, or commendations indicative of 
participation in combat.

As the Veteran is not shown to have participated in combat, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  A service stressor must be 
corroborated by official service records or other credible 
supporting evidence.  In considering whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.

The Veteran provided no names of the people he witnessed die 
during the claimed attacks.  Records reflect that while 48 
members of the Veteran's unit died during the war, none of 
these casualties occurred while he was assigned to this unit.  
Additionally, a morning report for May 22, 1967, obtained by 
the RO based on the Veteran's description of the events does 
not indicate that any conflict occurred.  

The Veteran was diagnosed with PTSD based on his assertions 
of the claimed stressors.  Despite this diagnosis, the Board 
is not required to grant service connection for PTSD simply 
because a doctor accepted the Veteran's description of his 
wartime experiences as credible and diagnosed him with the 
disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
("Just because a physician or other health professional 
accepted Veteran's description of his [wartime] experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.").  Although the record contains past 
diagnosis of psychiatric disorders, the evidence indicates 
that these diagnosis were not made after a review of the 
record whereas the April 2005 VA examiner's opinion was 
premised on a review of the record and clinical evaluation.  
The Board acknowledges that the Veteran has a current 
diagnosis of PTSD, but finds it highly probative that the VA 
examiner did not link the Veteran's mental conditions with 
his active service.

In this case, notwithstanding the diagnoses of PTSD, the 
evidence of record does not provide corroboration or 
verification of the occurrences of the Veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  The VA examiner was of the opinion that 
the Veteran's symptoms since 1989 were the result of 
depression and not characteristic of PTSD.  Further, the 
Veteran was able to successfully complete more than 20 years 
of service after his tour in Vietnam without complaint of any 
stress or disorder from his experiences there.

The preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  Additionally, 
the VA examiner did not link the Veteran's symptoms to his 
service in Vietnam.  With no credible corroborating evidence 
that he was exposed to the reported stressors or that the 
stressors actually occurred, the requirements for a grant of 
service connection for PTSD are not met.  38 C.F.R. § 
3.304(f).  Accordingly, service connection for PTSD is 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.
____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


